DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 101 rejection under 35 USC 101 set forth in the December 16, 2022 office action is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vic Lin Reg. No. 43754 on 02/02/22.

1. (Currently Amended) A data source system agnostic fact partitioned data information repository system comprising:

a data repository comprising:

a plurality of fact partitions categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions, the plurality of fact partitions being pre-determined and established without any requirement for analysis of data;

a plurality of dimensions stored in relation to the fact partitions, the plurality of dimensions shared by the fact partitions to permit one of the plurality of fact partitions to be mapped to one or more of the plurality of dimensions, wherein the plurality of dimensions are a plurality of static dimensions, the plurality of dimensions being pre- determined and established without any requirement for analysis of data; and

a plurality of data source system specific data mappings;

a data receiver for receiving data from the plurality of data source systems; and

a data mapper for partitioning the data into the plurality of fact partitions using the plurality of data source system specific data mappings, wherein

the data repository receives data from differing operational source systems without modification to the plurality of fact partitions;
wherein a data type of at least one of the plurality of fact partitions is at least two data types and wherein storing the at least two data types comprises storing the at least two data types in at least two of the fact partitions with each comprising a timestamp value; and wherein retrieving data from the repository comprises joining the at least two data types using by timestamp value in order to re-construct a source transaction.


2. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises an event fact partition for storing an event occurrence.

3. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises a quantitative fact partition for storing a quantity.


4. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises a monetary fact partition for storing a monetary amount.

5. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises a GIS fact partition for storing a GIS location.

6. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises a percentile fact partition for storing a percentile value.

7. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises a reference fact partition for storing a reference value.

8. (Previously presented) The system as claimed in claim 1, wherein the plurality of fact partitions comprises an unstructured fact partition for storing a link to unstructured data stored either within the data warehouse or in a different location.

9. (Canceled) 

10. (Previously presented) The system as claimed in claim 1, wherein the plurality of dimensions comprises a product dimension capable of storing product-related data.

11. (Previously presented) The system as claimed in claim 1, wherein the plurality of dimensions comprises an asset dimension capable of storing asset-related data.

12. (Previously presented) The system as claimed in claim 1, wherein the plurality of dimensions comprises a location dimension capable of storing location-related data.

13. (Previously presented) The system as claimed in claim 12 wherein the location- related data comprises at least one of either physical or logical location-related data.

14. (Previously presented) The system as claimed in claim 1, wherein the plurality of dimensions comprises an entity dimension capable of storing entity-related data.

15. (Currently Amended) A data source system agnostic fact category partitioned data information repository system comprising:

a data repository comprising:

a plurality of fact partitions categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions, the plurality of fact partitions being pre-determined and established without any requirement for analysis of data, the plurality of fact partitions comprising:

an event fact partition for storing an event;

a quantity fact partition for storing a quantity;

a monetary fact partition for storing a monetary amount;

a GIS fact partition for storing a GIS location;

a percentile fact partition for storing a percentile value; and a reference fact partition for storing a reference value;

a plurality of dimensions stored in relation to the fact partitions, the plurality of dimensions shared by each of the fact partitions to permit one of the plurality of fact partitions to be mapped to one or more of the plurality of dimensions, wherein the plurality of dimensions are a plurality of static dimensions, the plurality of dimensions being pre- determined and established without any requirement for analysis of data, the plurality of dimensions comprising:

a product dimension capable of storing product-related data;

an asset dimension capable of storing asset-related data;

a location dimension capable of storing location-related data; and

an entity dimension capable of storing entity-related data; and

a plurality of data source system specific data mappings;

a data receiver for receiving data from the plurality of data source systems; and

a data mapper for partitioning the data into the plurality of fact partitions using the plurality of data source system specific data mappings, wherein

the data repository receives data from differing operational source systems without modification to the plurality of fact partitions;
wherein a data type of at least one of the plurality of fact partitions is at least two data types and wherein storing the at least two data types comprises storing the at least two data types in at least two of the fact partitions with each comprising a timestamp value; and wherein retrieving data from the repository comprises joining the at least two data types using by timestamp value in order to re-construct a source transaction.


16. (Previously presented) The system as claimed in claim 15 wherein the fact partitions further comprise an unstructured fact partition for storing a link to an unstructured data element location.

17. (Currently Amended) A method for storing data within a data source system agnostic fact partitioned data information repository system, the system comprising a data repository comprising:

a plurality of fact partitions, partitioned by fact partition data categories and categorized by type or category of data and not by subject area, wherein the plurality of fact partitions are a plurality of static fact partitions, the plurality of fact partitions being pre-determined and established without any requirement for analysis of data;

a plurality of dimensions stored in relation to the fact partitions, the plurality of dimensions shared by each of the fact partitions to permit one of the plurality of fact partitions to be mapped to one or more of the plurality of dimensions, wherein the plurality of dimensions are a plurality of static dimensions, the plurality of dimensions being pre- determined and established without any requirement for analysis of data;

a plurality of data source system specific data mappings;

a data receiver for receiving data from the plurality of data source systems; and

a data mapper for partitioning the data into the plurality of fact partitions using the plurality of data source system specific data mappings, the method comprising:

receiving data; 

partitioning the data into at least one fact partition data category;

storing the at least one fact partition data category in at least one of the plurality of fact partitions;

generating dimensional data; and

storing the dimensional data in at least one of the plurality of dimensions in relation to the at least one of the plurality of fact partitions, wherein

the data repository receives data from differing operational source systems without modification to the plurality of fact partitions;
wherein a data type of at least one of the plurality of fact partitions is at least two data types and wherein storing the at least two data types comprises storing the at least two data types in at least two of the fact partitions with each comprising a timestamp value; and wherein retrieving data from the repository comprises joining the at least two data types using by timestamp value in order to re-construct a source transaction.


18. (Previously presented) The method as claimed in claim 17, wherein the data is received from at least two data sources and wherein the partitioning comprises partitioning the data by data source.

19. (Previously presented) The method as claimed in claim 17, wherein the plurality of fact partitions comprises at least two of:

an event fact partition for storing an event;

a quantity fact partition for storing a quantity;

a monetary fact partition for storing a monetary amount;

a GIS fact partition for storing a GIS location;

a percentile fact partition for storing a percentile value;

a reference fact partition for storing a reference value; and

an unstructured fact partition for storing a link to an unstructured data element location.

20. (Previously presented) The method as claimed in claim 17, wherein the plurality of dimensions comprises at least one of:

a product dimension capable of storing product-related data;

an asset dimension capable of storing asset-related data;

a location dimension capable of storing location-related data; and

an entity dimension capable of storing entity-related data.

Reasons for Allowance
Claims 1-8 and 10-20 are allowed.
The following is an examiner's statement of reasons for allowance:

The data retrieval by the prior art of record, in general, does not include at least two data types of fact partitions and joining said types based on a timestamp value to reconstruct a source transaction.  The claims are being allowed after an updated search.

The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-14, 16 and 18-20 are allowed because they depend from the independent claim(s) 1, 15, and 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154